Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 1 - 16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for transmitting response information and resource allocation for response information transmission. Each independent claim identifies the uniquely distinct features: 

	Regarding claim 1, a method of receiving response information in a wireless communication system, the method comprising:
configuring a carrier aggregation for a user equipment, the carrier aggregation comprising an aggregation of a primary component carrier and a secondary component carrier;
transmitting, to the user equipment, first control information through a first Physical Downlink Control Channel (PDCCH) of the primary component carrier,
transmitting, to the user equipment, first data through a first Physical Downlink Shared Channel (PDSCH) of the secondary component carrier, wherein the first PDSCH being configured to be identified based on the first PDCCH,
receiving, from the user equipment, first response information with respect to the first data, the first response information being allocated on a resource having a first resource index, wherein the first response information comprises a first acknowledgment bit and a second acknowledgment bit; and
determining whether to retransmit at least part of the first data based on the first response information;
transmitting, to the user equipment, second control information through a second PDCCH of the secondary component carrier,
transmitting, to the user equipment, second data through a second PDSCH of the secondary component carrier, wherein the second control information contains information on the second PDSCH and a Transmit Power Control (TPC) value;
receiving, from the user equipment, second response information with respect to the second data, wherein the second response information comprises a third acknowledgement bit and a fourth acknowledgement bit; and
determining whether to retransmit at least part of the second data based on the second response information,
wherein resource indexes of the third acknowledgement bit and the fourth acknowledgment bit are determined based on the TPC value.

a method of transmitting response information in a wireless communication system, the method comprising:
configuring a wireless communication with at least one base station using a carrier aggregation, the carrier aggregation comprising an aggregation of a primary component carrier and a second component carrier;
receiving, from a base station, first control information through a first Physical Downlink Control Channel (PDCCH) of the primary component carrier, and receiving, from the base station, first data through a first Physical Downlink Shared Channel (PDSCH) of the secondary component carrier, the first PDSCH being configured to be identified based on the first PDCCH;
transmitting, to the base station, first response information with respect to the first data, the first response information being allocated on a resource having a first resource index, wherein the first response information comprises a first acknowledgment bit and a second acknowledgement bit;
receiving, from the base station, second control information through a second PDCCH of the secondary component carrier, and receiving, from the base station, second data through a second PDSCH of the secondary component carrier, wherein the second control information contains information on the second PDSCH and a Transmit Power Control (TPC) value; and
transmitting, to the base station, second response information with respect to the second data, wherein the second response information comprises a third acknowledgement bit and a fourth acknowledgement bit,
wherein resource indexes of the third acknowledgement bit and the fourth acknowledgment bit are determined based on the TPC value.

Regarding claim 9, a base station to receive response information in a wireless communication system, the base station comprising:
a memory configured to store program instructions; and
a processor operably coupled to the memory;
wherein the processor, when executing the program instructions, is configured to:
cause, a carrier aggregation for a user equipment, the carrier aggregation comprising an aggregation of a primary component carrier and a secondary component carrier;
cause, to the user equipment, first control information to be transmitted through a first Physical Downlink Control Channel (PDCCH) of the primary component carrier and cause, to the user equipment, first data to be transmitted through a first Physical Downlink Shared Channel (PDSCH) of the secondary component carrier, the first PDSCH being configured to be identified based on the first PDCCH,
cause, from the user equipment, first response information with respect to the first data of the first PDSCH to be received, the first response information being allocated on a resource having a first resource index, wherein the first response information comprising a first acknowledgment bit and a second acknowledgement bit, and
determine, to the user equipment, whether to retransmit at least part of the first data based on the first response information;
cause, to the user equipment, second control information to be transmitted through a second PDCCH of the secondary component carrier;
cause, to the user equipment, second data to be transmitted through a second PDSCH of the secondary component carrier, wherein the second control information contains information on the second PDSCH and a Transmit Power Control (TPC) value; and
cause, from the user equipment, second response information corresponding to the second data to be received, wherein the second response information comprises a third acknowledgement bit and a fourth acknowledgement bit,
wherein resource indexes of the third acknowledgement bit and the fourth acknowledgment bit are determined based on the TPC value.

Regarding claim 13, a user equipment to transmit response information in a wireless communication system, the user equipment comprising:
a memory configured to store program instructions; and
a processor operably coupled to the memory,
wherein the processor, when executing the program instructions, is configured to:
cause, a wireless communication with one or more base station using a carrier aggregation, the carrier aggregation comprising an aggregation of a primary component carrier and a second component carrier;
cause, from a base station, first control information to be received through a first Physical Downlink Control Channel (PDCCH) of the primary component carrier, and cause, from the base station, first data to be received through a first Physical Downlink Shared Channel (PDSCH) of the secondary component carrier, the first PDSCH being configured to be identified based on the first PDCCH,
cause, to the base station, first response information with respect to the first data of the first PDSCH to be transmitted, the first response information being allocated on a resource having a first resource index, wherein the first response information comprising a first acknowledgment bit and a second acknowledgement bit;
cause, from the base station, second control information to be received through a second PDCCH of the secondary component carrier;
cause, from the base station, second data to be received through a second PDSCH of the secondary component carrier, wherein the second control information contains information on the second PDSCH and a Transmit Power Control (TPC) value; and
cause, to the base station, second response information corresponding to the second data to be transmitted, wherein the second response information comprises a third acknowledgement bit and a fourth acknowledgement bit,
wherein resource indexes of the third acknowledgement bit and the fourth acknowledgment bit are determined based on the TPC value.

	
The closest prior art, Chen discloses conventional method for PUCCH resource allocation for multiple component carriers, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473